IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


MARVIN ROGER HESS AND LEONA            : No. 62 MAL 2015
HESS, RONALD AND DIANNE MACE,          :
ROY AND CINDY MAURER, THE              :
SHOOP FAMILY TRUST C/O EDWIN           : Petition for Allowance of Appeal from the
AND DENNY SHOOP, AND GARY AND          : Order of the Commonwealth Court
DORENE LAHR                            :
                                       :
           v.
                                       :
PENNSYLVANIA PUBLIC UTILITY            :
COMMISSION                             :
                                       :
                                       :
PPL ELECTRIC UNILITIES                 :
AND PPL SERVICES                       :
CORPORATION,                           :
                                       :
                 Intervenors           :
                                       :
                                       :
                                       :
                                       :
PETITION OF: MARVIN ROGER HESS         :
AND LEONA HESS AND ROY AND             :
CINDY MAURER                           :


                                    ORDER


PER CURIAM

     AND NOW, this 8th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.